

117 S891 IS: Air Source Heat Pump Act of 2021
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 891IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. King introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a refundable tax credit for the installation of energy efficient air source heat pumps.1.Short titleThis Act may be cited as the Air Source Heat Pump Act of 2021.2.Refundable tax credit for air source heat pumps(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36 the following new section: 36A.Air source heat pump credit(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the lesser of—(1)20 percent of any qualified air source heat pump expenditures, or(2)$800.(b)Qualified air source heat pump expendituresThe term qualified air source heat pump expenditures means an expenditure for property which uses an air source heat pump, as part of a ducted or ductless system, to heat and cool a dwelling unit, provided that—(1)the dwelling unit is located in the United States and used as the principal residence (as such term is used in section 121) of the taxpayer, and(2)the air source heat pump—(A)(i)satisfies the applicable performance requirements to meet the Cold-climate Air-Source Heat Pump Specification, as provided by Northeast Energy Efficiency Partnerships, as in effect at the time that the expenditure for such equipment is made (or any successor standards provided by Northeast Energy Efficiency Partnerships), or(ii)received the most efficient certification under applicable Energy Star program requirements which are in effect at the time that the expenditure for such property is made (or any successor standards established by the Environmental Protection Agency),(B)is installed in accordance with the Air Conditioning Contractors of America HVAC Quality Installation Specification (ANSI/ACCA Standard 5 QI–2015), or a subsequent version approved for this purpose by the Secretary of Energy, and(C)is displacing heating load previously provided by an existing natural gas, propane, resistive electric, or oil central heating system.(c)Special rulesFor purposes of this section—(1)Application of certain rulesRules similar to the rules under paragraphs (1), (5), (6), (7), and (8) of section 25D(e) shall apply.(2)Joint ownership(A)In generalAny expenditure otherwise qualifying as a qualified air source heat pump expenditure under this section shall not be treated as failing to so qualify merely because such expenditure was made with respect to 2 or more dwelling units.(B)Limits applied separatelyIn the case of any expenditure described in subparagraph (A), the amount of the credit allowable under subsection (a) shall (subject to paragraph (1)) be computed separately with respect to the amount of the expenditure made for each dwelling unit.(3)Property financed by subsidized energy financingFor purposes of determining the amount of expenditures made by any individual with respect to any property, there shall not be taken into account expenditures which are made from subsidized energy financing (as defined in section 48(a)(4)(C)).(d)Basis adjustmentsFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed.(e)Denial of double benefitA credit shall not be allowed under this section for any expenditure for which a credit is allowed under section 25C..(b)Conforming amendments(1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting 36A, after 36,.(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36 the following new item:Sec. 36A. Air source heat pump credit..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.